 NORTHERN COMMUNITY MENTAL HEALTH CENTERNorthern Community Mental Health Center, Inc. andNorthern Mental Health Employees Association,Petitioner. Case 18 RC 12039March 21, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Morris E. Petersonon September 28 and 29 and October 25, 1978. There-after, the case was transferred to the National LaborRelations Board for decision. Subsequently. both par-ties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:Petitioner seeks to represent employees employedby Northern Community Mental Health Center, Inc.,hereinafter the Center, who are engaged in the provi-sion of mental health care services. The Center con-tends that it is exempt from Board jurisdiction as apolitical subdivision of the States of Wisconsin andMichigan.The Employer provides a variety of outpatientmental health care services at offices which it operatesin the counties of Bayfield, Sawyer, Price, Ashland,and Iron Counties in Wisconsin and Gogebic Countyin Michigan, as well as an inpatient unit in Ashland.Its main offices are also located in Ashland. The Cen-ter is a nonprofit, nonstock Wisconsin corporationwhich was established in 1975. It is governed by a 14-member board of directors, 12 of whom are ap-pointed by their respective county boards of supervi-sors. In both States, the counties are statutorily man-dated to provide services for the mentally ill,developmentally disabled, and alcoholic and otherdrug dependent individuals.' The Sawyer, Bayfield,Ashland, Iron, Price, and Gogebic County Boards ofSupervisors each appoint two members to the Cen-ter's board. Of these 12 members, 7 are actuallycounty supervisors themselves. One member is ap-pointed by the board of directors of the MemorialMedical Center, a public county hospital in AshlandCounty, Wisconsin, and one member, who must be aI Both Wisconsin and Michigan require that the count) boards of eachcounty create boards to fund these services.Native American, is appointed by the Center's Board.The 12 county-appointed board members are ap-pointed for 2-year terms, and their reappointment issubject to the approval of the respective countyboards whom they represent. The 12 members alsoconstitute standing committees on the county boardsand give regular reports to them about the Center.Their names also appear in the official county direc-tories, which are available for public inspection.The Center's articles of incorporation and bylawsalso indicate its public character. The Corporation'spurposes clause includes the statement "The Centerwill maintain a working and responsive relationshipto the statutory authorities who have the responsibil-ity for all mental health and health related services inthe six county area." Another provision indicates thatthe membership of the corporation shall consist of therepresentatives appointed by the county board chair-men to serve on the Center's board. The bylaws con-tain similar language about the Center's membershipand further provide that with the exception of twodirectors, as previously noted, the board of directorsshall be appointed by the county board chairmen ofthe six counties.The Supreme Court has held that employers areexempt political subdivisions under Section 2(2) ofthe Act if they are either () created directly by theState, so as to constitute departments or administra-tive arms of the government, or (2) administered byindividuals who are responsible to public officials orto the general electorate.2While there is some evidence that the countiesthemselves directly created the Center, in order totake advantage of a Federal grant which requiredthat a nonprofit corporation be formed, that evidenceis not sufficient to find the Center an exempt entity onthat basis. However, in light of the aforementionedfacts regarding the composition and political account-ability of the Center's board of directors, we do findthat the second test established by that case, i.e., thatthe entity be administered by individuals who are re-sponsible to public officials or to the general elector-ate, is adequately met. Accordingly, we find that theCenter is an agency of the six counties it serves andtherefore a political subdivision of the States of Wis-consin and Michigan, and that it is exempt fromBoard jurisdiction under Section 2(2) of the Act.As we have concluded that the Center is exemptfrom coverage of the Act, we shall dismiss the instantpetition.ORDERIt is hereby ordered that the petition is dismissed.N. L.R.B. v. Natural Gas Utilirt Districi of Hawkins Countv Tennessee,402 U.S. 600 (1971).241 NLRB No. 45323